Citation Nr: 1044930	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  00-01 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hallux valgus and 
pes planus valgus.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 




INTRODUCTION

The Veteran had active duty from February 1976 to May 1977.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied a request to reopen a 
previously denied claim for bilateral hallux valgus and pes 
planus valgus.  In November 1999, the RO reopened the service 
connection claim and denied it on the merits.  In February 2001, 
the Board Remanded the claim for additional development.  In July 
2003, the Board reopened the claim, and Remanded the reopened 
claim for adjudication on the merits.  In July 2006, the Board 
denied the claim on the merits.  The Veteran appealed the Board's 
denial to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2008, the Court vacated the Board's decision.  
In August 2009, the Board again Remanded the claim.

In October 2010, the Board received additional evidence from the 
Veteran, a copy of an application for a parking permit for a 
disabled person.  As this application simply reinforces the 
Veteran's contentions beginning in 1999 that he has a disability 
of the feet, this additional evidence does not require 
readjudication or a waiver of review at the agency of original 
jurisdiction.  Appellate review may proceed.
 

FINDINGS OF FACT

1.  No abnormality of the musculoskeletal system, to include the 
feet, was noted at the time of the Veteran's January 1976 service 
induction examination.

2.  The medical opinion of record states that there is no clear 
and unmistakable evidence that the Veteran had a bilateral foot 
disorder, to include bilateral hallux valgus and pes planus 
valgus, at the time of service induction.




CONCLUSION OF LAW

Bilateral hallux valgus and pes planus was incurred in service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he had no symptoms of any foot disorder 
prior to his military service, and that he is therefore entitled 
to service connection or to service connection for aggravation, 
if his foot disorders are found to have been present prior to his 
service.  Before the Board may address the merits of the claim, 
the Board must address whether VA has met is duties to assist and 
notify the Veteran.  Because the decision below grants the 
Veteran claim of entitlement to service connection for pes planus 
and bilateral hallux valgus, there can be no further duty to 
notify or assist the Veteran. Remand of the claim for further 
development would be adverse to the Veteran.  

The Board also notes that it is not clear whether the claim was 
readjudicated following the Board's August 2009 Remand.  It is 
clear that the Board's direction that the Veteran be afforded VA 
examination was completed, as a report of a July 2010 VA 
examination is associated with the claims file.  The Board is 
unable to locate a copy of any communication evidencing 
readjudication of the claim after July 2010.  However, Remand of 
the claim for issuance of such a communication, or to locate the 
communication and associate it with the claims files, would be 
adverse to the Veteran.  If there is any procedural defect, such 
defect constitutes harmless error, in light of the decision 
announced below.  

Facts

The Veteran was inducted into service February 1976.  The 
Veteran's induction service examination, conducted in January 
1976, discloses no notation of any deformity, abnormality, 
disease or disorder of either foot or the feet bilaterally.  In 
the report of medical history the Veteran completed, he indicated 
that he had experienced broken bones, but that report completed 
by the Veteran includes no additional information as to the 
location of the broken bones.  The report of medical history 
completed by a provider indicates, "fx (fracture) metatarsal 
(3)(L)[eft]."  There is no additional explanation.  There is no 
further discussion of this report in the Veteran's service 
treatment records.  

The Veteran's service treatment records reflect that in July 
1976, the Veteran complained of severe pain in both feet.  In 
August, he was assigned a profile limiting his activity.  He was 
not to run, march, or perform physical training.  He was to wear 
tennis shoes.  Therefore, the Veteran was treated for foot pain 
with a variety of modalities, including different boots, 
orthotics, Motrin, and rest, but foot pain was not alleviated.  
Thereafter, in November 1976, the Veteran underwent Medical Board 
evaluation.  The Medical Board report reflects a conclusion that 
the Veteran had severe, painful bunions on both feet, aggravated 
by a flat foot condition.  

Analysis

The Veteran's contentions are fully set forth in a statement 
submitted by the Veteran in February 2002.  In that statement, 
the Veteran indicates that he did not notice any problems with 
his feet or any foot pain in either foot prior to service.  After 
several months of service, he noticed swelling, and after that 
the symptoms got worse.  He became unable to move his great toes.  
The pain, swelling, and other symptoms persisted after service, 
requiring eventual surgical treatment.  

A Veteran is presumed to be in sound condition when examined and 
accepted into the service except for defects or disorders noted 
when examined and accepted for service.  38 U.S.C.A. §§ 1111, 
1137.  The presumption is rebutted where clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  
Id.

To rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, the Department of Veterans Affairs (VA) must show by clear 
and unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  

In this case, the examiner who conducted a July 2010 VA 
examination was asked to respond to the question, "Is it clear 
and unmistakable that bilateral hallux valgus existed prior to 
the Veteran's service?"  The examiner stated, "It is not clear 
and unmistakable that bilateral hallux valgus existed prior to 
the Veteran's service."  

The examiner was asked to respond to the question, "Is it clear 
and unmistakable that bilateral pes planus existed prior to the 
Veteran's service?"  The examiner stated, "It is not clear and 
unmistakable that bilateral pes planus existed prior to the 
Veteran's service."  

The Board finds the July 2010 of great probative and persuasive 
value, since the examiner had the benefit of the information in 
the records obtained during the more than 10 years of the 
pendency of this appeal, including service treatment records  and 
post-service clinical records, as well as the multiple statements 
provided by the Veteran.  In particular, the current opinion is 
more persuasive than the clinical opinions rendered, including by 
the service department Medical Board, which found that the 
Veteran's foot disorders preexisted his service.  

The Board notes that the Veteran's lay statements are of great 
credibility, since he has consistently maintained that he did not 
have foot problems prior to service, and there is no record which 
conflicts with the lay statements to that effect.

Since the presumption of soundness has not been rebutted by 
evidence that is clear and convincing to a medical provider, the 
Board finds that the presumption of soundness is applicable.  
Under those circumstances, the Veteran is entitled to service 
connection for the foot disorders diagnosed during his military 
service, bilateral hallux valgus and bilateral pes planus.  



ORDER

The claim of entitlement to service connection for bilateral 
hallux valgus and bilateral pes planus is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


